IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2016-CP-00167-COA

ALLEN GOUL A/K/A ALLEN ROBERT GOUL                                       APPELLANT

v.

MISSISSIPPI DEPARTMENT OF                                                  APPELLEE
CORRECTIONS

DATE OF JUDGMENT:                        03/04/2016
TRIAL JUDGE:                             HON. ROBERT P. KREBS
COURT FROM WHICH APPEALED:               GREENE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  ALLEN GOUL (PRO SE)
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: ANTHONY LOUIS SCHMIDT JR.
NATURE OF THE CASE:                      CIVIL - STATE BOARDS AND AGENCIES
TRIAL COURT DISPOSITION:                 AFFIRMED DECISION OF MISSISSIPPI
                                         DEPARTMENT OF CORRECTIONS
DISPOSITION:                             AFFIRMED - 02/07/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., BARNES AND FAIR, JJ.

       LEE, C.J., FOR THE COURT:

¶1.    Allen Goul is an inmate in the custody of the Mississippi Department of Corrections

(MDOC). In this appeal, we must determine whether the trial court properly affirmed the

MDOC’s decision that Goul possessed contraband in violation of prison rules. Finding no

error, we affirm.

                      FACTS AND PROCEDURAL HISTORY

¶2.    Goul was convicted of murder in 1993 and sentenced to life. On March 26, 2015,

Goul was found with “spice,” a synthetic cannabinoid, in Area II at South Mississippi
Correctional Institution (SMCI). According to the rule-violation report (RVR), Goul

admitted to possessing the contraband in violation of the rules. Goul signed the RVR and

indicated that he did not waive the right to a hearing but marked that he did not want to call

witnesses. After a hearing, the hearing officer determined that Goul had violated the

MDOC’s rules against possessing contraband.

¶3.    Goul appealed through the Administrative Remedy Program (ARP). The MDOC

issued a first-step-response form on April 26, 2015, denying Goul’s appeal. On June 11,

2015, Goul filed a petition for judicial review in the Greene County Circuit Court. The trial

court affirmed the MDOC’s decision.

¶4.    Goul now appeals, asserting several issues that we have condensed as follows: (1) his

right to confront witnesses was violated and (2) the evidence was insufficient.

                               STANDARD OF REVIEW

¶5.    “We will not disturb the decision of an administrative agency, such as the MDOC,

unless the decision is ‘unsupported by substantial evidence, arbitrary or capricious, beyond

the agency’s scope or powers, or violative of the constitutional or statutory rights of the

aggrieved party.’” Taylor v. Petrie, 41 So. 3d 724, 727 (¶8) (Miss. Ct. App. 2010) (quoting

Edwards v. Booker, 796 So. 2d 991, 994 (¶10) (Miss. 2001)).

                                       DISCUSSION

¶6.    We first note the State argues that Goul failed to exhaust his administrative remedies

and that his appeal is out of time. The record indicates Goul only completed the first step of

the ARP. However, the bottom of the first-step-response letter states, “The above named



                                              2
inmate has fulfilled the requirements of the [ARP] for an RVR appeal and is eligible to seek

judicial review within [thirty] days of receipt of the First Step Response.” Goul clearly had

the option to appeal to the circuit court rather than complete the remaining steps of the ARP.

¶7.    In regard to the timeliness of Goul’s appeal, the hearing officer signed and dated the

first-step-response letter on April 26, 2015. But the letter does not contain Goul’s signature

or the date he received the letter. In his petition for judicial review, filed June 11, 2015, Goul

stated he received the letter on May 22, 2015, thereby making his appeal timely. See Miss.

Code Ann. § 47-5-807 (Rev. 2015) (“Any offender who is aggrieved by an adverse decision

rendered pursuant to any administrative review procedure . . . may, within thirty (30) days

after receipt of the agency’s final decision, seek judicial review of the decision.”). The State

did not contradict Goul’s claim that he received the letter on May 22, 2015; thus, we find his

appeal was timely filed. See King v. McCarty, 196 So. 3d 175, 177 (¶6) (Miss. Ct. App.

2016) (The MDOC bears the burden of proving an appeal was untimely filed.).

       I.      Right to Confront Witnesses

¶8.    Goul argues his right to confront witnesses was violated because his accuser was not

named in the RVR. However, the reporting employee’s signature is on the RVR. And the

form indicates the reporting employee was a Corrections Investigation Division investigator.

Goul also chose not to call witnesses at the RVR hearing. This issue is without merit.

       II.     Insufficient Evidence

¶9.    Goul claims the evidence was insufficient to support the violation, and the trial court

erred in upholding the MDOC’s decision. However, the RVR indicates that Goul initially



                                                3
admitted to possessing the contraband. The RVR does indicate that Goul later denied

possessing the contraband. “There is a rebuttable presumption which favors the agency’s

decision[,] and the challenging party has the burden of proving the contrary.” Ross v. Epps,

922 So. 2d 847, 849 (¶4) (Miss. Ct. App. 2006). We find that Goul has failed to prove that

the MDOC’s decision was not supported by substantial evidence, was arbitrary or capricious,

was beyond the agency’s scope or powers, or violated his constitutional or statutory rights.

¶10.   The trial court stated, “Nothing has been presented by [Goul] that would lead this

Court to disturb the decision rendered by the ARP.” Finding sufficient evidence supported

the MDOC’s decision, we can find no error by the trial court in affirming the MDOC’s

decision.

¶11. THE JUDGMENT OF THE GREENE COUNTY CIRCUIT COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

    IRVING AND GRIFFIS, P.JJ., ISHEE, CARLTON, FAIR, WILSON,
GREENLEE AND WESTBROOKS, JJ., CONCUR. BARNES, J., CONCURS IN
PART AND IN THE RESULT WITHOUT SEPARATE WRITTEN OPINION.




                                             4